Citation Nr: 1312999	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral sensorineural hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1959 to May 1962, with additional subsequent periods of service in the Army National Guard Reserves.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Veteran appeared and gave personal testimony before the Board in August 2007.  A transcript of that hearing has been associated with the claims file.  In a May 2012 letter, the Board notified the Veteran that the Acting Veterans Law Judge who conducted his August 2007 Travel Board hearing was no longer employed by the Board, and advised him of the opportunity to provide testimony at a second hearing before a current member of the Board.  The Veteran subsequently responded that he did not desire another hearing.

The Board has remanded the Veteran's claim on three prior occasions for additional evidentiary and procedural development.  See the Board's October 2009, November 2011 and August 2012 decisions respectively.  The agency of original jurisdiction (AOJ) last adjudicated the Veteran's claim in a January 2013 supplemental statement of the case (SSOC).  His claims file has been returned to the Board for further appellate review.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VA sent the Veteran VCAA notice letters addressing his hearing loss claim in April and July 2006.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions [to include the AOJ's failure to schedule the Veteran for a physical examination of his ears in addition to an audiological examination, per the Board's October 2009 instructions], has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Legal criteria and analysis

The Veteran asserts that he has a current bilateral hearing loss disability that is directly related to in-service acoustic trauma.  In particular, the Veteran states that he was exposed to loud noise from heavy artillery fire in performance of his duties as a field artillery and intelligence assistant.  See the August 2007 hearing transcript, at 2-3.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012).  

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning first to Shedden element (1), it is undisputed that the Veteran has a current bilateral hearing loss disability for VA purposes.  Indeed, at his February 2011 VA examination, the Veteran's measured puretone threshold values at 4000 Hertz were 65 and 95 decibels for the left and right ear respectively, well exceeding the minimum requirement for consideration under 38 C.F.R. § 3.385.  Element (1) of Shedden is accordingly satisfied.  

With respect to element (2), in-service disease or injury, the Board observes that the Veteran's service treatment records do not include complaints of, treatment for or diagnoses of any problems with his ears.  The Veteran has nevertheless asserted that he suffered injuries to his ears during service from exposure to acoustic trauma from heavy artillery fire in performance of his duties as a field artillery and intelligence assistant.  The Veteran testified that he served as a forward observer during his period of active service, and that he was required to observe heavy artillery hit targets in close proximity to the blasts.  See the August 2007 hearing transcript, at 3-4.

The Veteran is certainly competent to discuss whether or not he worked around loud noise.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007).  The Board also finds no reason to call into question the credibility of the Veteran's assertions, as his DD-214 confirms a military occupational specialty as a field artillery and intelligence assistant.  In addition, and crucially, VA has already conceded that the Veteran experienced in-service noise exposure in the adjudication of a prior claim that is not currently in appellate status.  See the RO's April 2011 rating decision (awarding service connection for tinnitus).  Therefore, for the purposes of this decision, the Board will also assume that the Veteran experienced hazardous noise exposure during service.  This is sufficient to satisfy Shedden element (2), in-service incurrence of injury. 

With respect to crucial Shedden element (3), nexus or relationship, there are competing medical opinions of record addressing the etiology of the Veteran's hearing loss disability.

In the Veteran's favor are the findings of VA audiologist, J.L.D., who in March 2006 indicated that the Veteran's military noise exposure is more likely than not a contributing factor to his hearing impairment.  She found that the Veteran's audiological test results were consistent with aging and noise-induced cochlear pathology.  See the March 2, 2006 VA Audiology Consult.  

Against the Veteran's favor are the opinions of two VA examiners, who each determined that the Veteran's hearing loss was less likely as not related to his military service.  By way of rationale, the October 2006 VA examiner, L.M.A., noted that the Veteran's service records were silent for hearing loss, that the Veteran did not seek treatment for hearing loss until 2006, and that his hearing loss configuration was consistent with presbycusis (age-related hearing loss).  A February 2011 VA examiner, C.R.S., relied on similar observations to support her negative nexus opinion.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board is not entirely satisfied with any of the above-referenced medical opinions.  With respect to the favorable March 2006 opinion of J.L.D., the Board notes that J.L.D. provided little clinical rationale in support of her positive nexus opinion.  In addition, J.L.D. also acknowledged that the audiometric test results elicited at her examination were not valid for rating purposes.  Although the question before the Board does not concern the assignment of a hearing loss disability rating, the fact that J.L.D.'s conclusions regarding service connection were based at least in part on results that are in some way unreliable, decreases the probative value of such conclusions.   

With respect to the unfavorable opinions of the March 2006 and February 2011 VA examiners, it appears that both examiners based their findings in large part on observations that the Veteran had normal hearing loss in service, and that he failed to seek treatment for hearing loss for decades thereafter.  While such observations do weigh against a finding that a continuity of hearing loss symptoms existed since service, without further explanation, such observations in no way address how or why normal hearing in service and an absence of complaint for years thereafter support a conclusion that the Veteran's current hearing loss is unrelated to his in-service noise exposure.  In other words, neither examiner discussed the clinical significance, if any, of the Veteran's normal in-service test results with regard to the Veteran's assertions of in-service noise exposure.  The Court has held that even if a Veteran's service treatment records do not contain evidence of bilateral hearing disability for VA purposes in service or at service separation, service connection for bilateral hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  See Hensley  v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran was exposed to acoustic trauma while serving on active duty, and the October 2006 and February 2011 VA examiners failed to adequately explain why a link between this in-service noise exposure and the Veteran's current hearing loss disability does not exist. 

The Board notes that the February 2011 VA examiner, C.R.S., provided an another medical opinion in November 2011 that discussed the evidence of record in more detail.  The Board finds C.R.S.'s November 2011 opinion similarly deficient in its explanation as to how or why the Veteran's current disability is unrelated to in-service acoustic trauma.  First, in addressing the favorable March 2006 findings of J.L.D., C.R.S. asserted that the positive link was "simply based on the veteran's report of military noise exposure."  Notwithstanding the fact that the Board has already found credible the Veteran's assertions that he was in fact exposed to acoustic trauma in service, it is clear that J.L.D. did not exclusively rely on such lay recollections in formulating her positive opinion.  Indeed, J.L.D. specifically noted that the Veteran's test results were consistent with aging and noise-induced cochlear pathology.  Significantly, neither C.R.S. nor the October 2006 VA examiner directly addressed this objective finding.  Rather, it appears that C.R.S. opted instead to simply discount J.L.D.'s conclusions in their entirety because they were based on the Veteran's own [credible] history of noise exposure, as well as on test scores that were invalid for rating purposes.  As noted above, the Board recognizes that the invalid scores do diminish the probative value of the J.L.D.'s overall conclusions.  However, C.R.S. has provided no clinical rationale explaining in what ways the March 2006 scores are so critically flawed that they prevented J.L.D. from observing the presence of noise-induced pathology, or demonstrated false indications of noise-induced pathology.

In addition, C.R.S. again found it significant in both her February 2011 examination report and her November 2011 opinion that the Veteran had normal hearing during service, and did not seek treatment for hearing loss until 2006.  Not only did C.R.S. fail to acknowledge clear evidence of a hearing loss diagnosis of record as early as 2002 [see the July 2002 examination reports submitted by the Transportation Security Administration], she again failed to discuss the clinical significance of normal hearing upon separation from service and the long gap in time between separation and initiation of treatment, especially in light of the Veteran's lay assertions of experiencing longstanding and worsening hearing loss.  As noted above, service connection may be awarded for a disability diagnosed after service if it is shown to be caused by an event or injury in service under 38 C.F.R. § 3.303(d).  

Finally, C.R.S. determined in February 2011 that it was at least as likely as not that the Veteran's tinnitus was related to in-service noise exposure.  She restated this finding in November 2011, noting that the link between the Veteran's tinnitus and in-service noise exposure "could not be objectively refuted."  Curiously however, in her February 2011 examination report, C.R.S. also determined that the Veteran's tinnitus was as likely as not "a symptom associated with the hearing loss."  See the February 2011 VA examiner's report, page 4.  C.R.S. did not reconcile these seemingly inconsistent findings, and as a result, has left the record unclear as to how from a clinical perspective the Veteran's tinnitus is both a result of in-service noise exposure and a symptom of nonservice-related hearing loss. 

After multiple fruitless attempts at obtaining a clear and complete medical opinion addressing the relationship, if any, between the Veteran's bilateral hearing loss disability and his in-service noise exposure, the Board is of the opinion that further attempts at doing so would simply amount to an exercise in futility and undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Thus, in light of the Veteran's in-service exposure to acoustic trauma, his competent and credible lay assertions of having longstanding hearing loss symptomatology, the fact that the Veteran's tinnitus has already been medically related to both in-service acoustic trauma and to his hearing loss disability, and the overall inadequacy of both the positive and negative medical opinion evidence currently of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss disability and his active military service is established.  Element (3) of Shedden is therefore satisfied, and the benefit sought on appeal is allowed.


ORDER

Service connection for a bilateral sensorineural hearing loss disability is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


